Citation Nr: 0120982	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right wrist scar.

2. Entitlement to service connection for bilateral hearing 
loss disability.

3. Entitlement to service connection for bilateral ankle 
disability.

4. Entitlement to service connection for skin rash, including 
as due to herbicide exposure.

5. Entitlement to service connection for prostate disability, 
including as due to herbicide exposure.  

6. Entitlement to assignment of a disability evaluation in 
excess of 30 percent for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, granted service connection for 
PTSD with a 30 percent evaluation effective from February 12, 
1998, denied service connection for chronic bilateral ankle 
condition, hearing loss, skin rash, and prostate disability, 
and found that new and material evidence to reopen a claim 
for service connection for a right wrist scar had not been 
received. 

In May 2000, the Board remanded the case to honor the 
veteran's request for a Board hearing at the RO.  In 
September 2000, the veteran indicated that he did not wish to 
have a hearing and would like adjudication of his claims to 
proceed. 


FINDINGS OF FACT

1. By rating decision in November 1970, service connection 
for a right wrist scar was denied; a notice of 
disagreement was not received to initiate an appeal from 
that determination. 

2. Certain items of evidence received since the November 1970 
rating decision pertinent to the claim of service 
connection for a right wrist scar are so significant that 
they must be considered to fairly decide the merits of the 
veteran's claim.

3. The veteran has a right wrist scar as a result of a shell 
fragment wound suffered during his active military 
service. 

4. The veteran does not suffer from left ear hearing loss 
disability as defined for VA compensation purposes. 

5. The veteran's current right ear hearing loss disability is 
not related to his active military service. 

6. The veteran does not suffer from current right ankle 
disability. 

7. The left plantar calcaneal spur shown by x-ray examination 
in March 1998 is not related to any inservice injury.

8. The veteran's service-connected PTSD is manifested by 
ongoing suicidal ideation with plan, social isolation, 
inability to maintain long-term relationships, difficulty 
sleeping, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, restricted affect, 
avoidance of stimuli associated with his military service 
which results in a disability picture which more nearly 
approximates occupational and social impairment with 
deficiencies in most areas.  


CONCLUSIONS OF LAW

1. The November 1970 rating decision which denied entitlement 
to service connection for a right wrist scar is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right wrist scar.  38 U.S.C.A. § 5108 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-576, 114 Stat. 2096, (2000); 38 C.F.R. § 3.156(a) 
(2000).

3. The veteran right wrist scar was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-576, 114 Stat. 2096, (2000); 
38 C.F.R. § 3.303 (2000).

4. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-576, 114 Stat. 
2096, (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2000).

5. Bilateral ankle disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-576, 114 Stat. 
2096, (2000); 38 C.F.R. § 3.303 (2000).

6. The criteria for entitlement to assignment of a 70 percent 
evaluation (but no higher) for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation with regard to the 
veteran's claims.  The record includes VA examination 
reports, as well as VA outpatient records, private medical 
records, VA hospitalization records, and numerous statements 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the veteran.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased initial 
evaluation for service-connected PTSD, and the necessity for 
new and material evidence to reopen a previously denied 
claim, as well as the criteria for service connection of a 
disability.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

New and Material Evidence for Right Wrist Scar

I. Factual Background

The veteran's service medical records contain no complaints 
or diagnoses of any right wrist injury, pain, or pathology.  
The veteran filed an initial claim for service connection for 
a shrapnel wound to the right wrist in June 1970.  The 
veteran reported that this injury was the result of a mine 
fragment in August 1969.  

A VA examination was conducted in August 1970.  The veteran 
reported that he injured his right wrist in August 1969 due 
to a flesh wound with "no problem."  The examiner noted a 
three-inch incision on the lateral aspect of the right wrist.  
The examiner provided a diagnosis of shrapnel wound of the 
right wrist with no disability.  

By rating decision in November 1970, service connection for a 
right wrist scar was denied.  The veteran was notified of 
this decision under cover letter dated in December 1970.  The 
veteran did not file a notice of disagreement to this 
decision.  Therefore, the November 1970 rating decision 
became final.  38 U.S.C.A. § 7105(c).

The veteran filed a request to reopen his claim for service 
connection for a right wrist condition in February 1998.  The 
evidence, submitted since the final RO decision in November 
1970, includes the veteran's service personnel records, VA 
and private medical treatment records and statements from the 
veteran.  

The veteran's service personnel records contain awards of two 
Purple Hearts - one in April 1970, for which the medical 
records show an injury to the upper left quadrant of the 
back, and the second in July 1969, for which the medical 
records do not indicate the nature of the injury.  The 
veteran's service personnel records indicate that the veteran 
was "lightly wounded" due to a fragment in the right arm in 
July 1969.  

A VA examination for scars was conducted in March 1998.  On 
physical examination, the physician noted a four-millimeter 
circular shrapnel fragment wound on the right forearm.  The 
examiner provided a diagnosis of shrapnel fragment wound scar 
of the right forearm.  

By letter received in July 1998, the veteran stated that his 
right wrist was wounded in July 1969 by anti-tank mine 
shrapnel.

II. Analysis

When a claim is denied by a rating decision and no timely 
notice of disagreement is filed, the rating decision becomes 
final.  38 U.S.C.A. § 7105(c).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been denied, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998). In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Evidence received since the final November 1970 rating 
decision includes the veteran's service personnel records 
which specifically reference a fragment wound to his right 
arm in July 1969.  Further, VA examination in March 1998 
showed a shell fragment wound scar to the right forearm.  The 
veteran has reported that this injury occurred in July/August 
1969 due to anti-tank mine shrapnel.  The Board finds that 
this evidence is clearly new and material.  Therefore, the 
claim is reopened.

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, the Secretary is 
required to accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. 
§ 3.304(d).  

The veteran has consistently reported that he sustained a 
shrapnel wound to his right wrist in July or August 1969 due 
to a shell fragment wound.  Even prior to receipt of the 
veteran's service personnel records, the records showed that 
the veteran was awarded the Purple Heart medal with Oak Leaf 
Cluster and the Bronze Star Medal with Oak Leaf Cluster and 
"V" device.  The Board finds that these military 
decorations show that the veteran engaged in combat with the 
enemy, and his statement that the first Purple Heart Medal 
was for a right wrist shrapnel wound was "consistent with 
the circumstances, conditions, or hardship of such service, 
notwithstanding the fact that there was no official record of 
such incurrence or aggravation in such service."  The 
evidence submitted since the rating decision in November 1970 
also corroborates the veteran's report of injury in that the 
veteran's service personnel records specifically note a 
fragment wound to the right arm in July 1969, exactly as 
reported by the veteran.  The VA examiner in March 1998 noted 
a shell fragment wound scar on the right forearm.  As the 
veteran reported an injury to his right wrist during combat 
with the enemy, which is supported both by the award of the 
Purple Heart and the veteran's service medical records, and 
there is no clear and convincing evidence indicating that the 
veteran's current right wrist scar is the result of a 
nonservice-connected incident, entitlement to service 
connection for the right wrist scar is warranted.  

Service Connection for Bilateral Hearing Loss

III. Factual Background

The veteran's service medical records contain no complaints 
or diagnoses of any hearing loss.  The veteran's separation 
medical examination in June 1970, noted hearing of 15/15 
bilaterally.  On VA examination in August 1970, the veteran 
did not complain of hearing loss and no hearing loss was 
noted by the examiner.  

Treatment records from R.D.N., M.D. in May 1996 noted that 
the right ear was plugged and irrigated.  The veteran filed 
an initial claim for service connection for hearing loss in 
February 1998.  A VA audiology evaluation in March 1998, 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
55
LEFT
10
10
15
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted a history of military combat noise 
exposure.  The examiner reported a diagnosis of bilateral 
mild-to-moderately severe sensorineural hearing loss.  

Examination during hospitalization for PTSD from June to 
September 2000 showed mild-to-moderately severe high 
frequency sensorineural hearing loss with periodic tinnitus.  

IV. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as organic disease of the 
nervous system including hearing loss, are manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
C.F.R. § 3.303(d).  

In the case of service connection for defective hearing, a 
claim shall only be established if the loss is such that it 
meets prescribed statutory criteria defining a loss for 
purposes of receiving VA benefits.  38 C.F.R. § 3.385.  
Service connection is warranted when, based on the results of 
audiometric testing, the veteran has a pure tone threshold in 
any of the frequencies of 500, 1000, 2000, 3000 and 4000 
hertz which is 40 decibels or greater; or when the thresholds 
for at least three of these frequencies exceed 26 decibels; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  The March 1998 audiogram results 
reflect values that meet the definition of hearing loss 
disability under 38 C.F.R. § 3.385 for the right ear only. 

As there is no medical evidence of record establishing that 
the veteran has a current left ear hearing disability, as 
defined in 38 C.F.R. § 3.385, that claim must fail.  

With regard to the veteran's right ear hearing loss, the 
record contains no medical evidence attributing such to the 
veteran's active military service.  Further, other than the 
veteran's initial claim, the veteran has made no statements 
indicating that his right ear hearing loss is related to a 
particular event or exposure during his active military 
service.  A VA examination in August 1970 reported no hearing 
loss.  There is no record of any complaints or diagnoses of 
right ear hearing loss until the veteran's claim, filed in 
February 1998, more than 25 years after discharge from 
service.  Although the VA examiner in March 1998 noted a 
history of combat noise exposure, the physician made no 
indication that such was related to the current finding of 
hearing loss.  The Board finds that the evidence of record 
preponderates against a finding that the veteran's right ear 
hearing loss was incurred in or aggravated by his active 
military service.  

Service Connection for a Bilateral Ankle Disorder

V. Factual Background

The veteran's service medical records note a right ankle 
sprain in November 1967.  Medication was prescribed and the 
veteran was provided with a gel cast.  X-ray examination at 
that time showed no significant abnormality.  The veteran's 
separation medical examination in June 1970 reported no 
abnormalities of the lower extremities.  At a VA examination 
in August 1970, the veteran reported no bilateral ankle pain 
and the examiner reported no findings relevant to the ankles.  

The veteran filed an initial claim for service connection for 
a bilateral ankle disability in February 1998.  At a VA Agent 
Orange registry examination in February 1998, the veteran 
reported an acute sprain of the right ankle in 1967 
with recurrent arthritic discomfort.  Physical examination 
showed full range of motion of the lower extremities with no 
edema or tenderness about the right ankle.  

A VA orthopedic examination was conducted in March 1998, and 
the examiner noted that the medical records were not 
available for review.  The veteran reported that he sustained 
a severe sprain of both ankles in 1967 and was put in a flex 
cast at that time.  Range of motion testing of the ankles 
revealed dorsiflexion to 10 degrees bilaterally and plantar 
flexion to 45 degrees bilaterally.  The examiner stated 
that this was full range of motion with no tenderness and no 
pain on motion.  X-ray examination of the ankles revealed a 
left plantar calcaneal spur.  The examiner provided a 
diagnosis of "trauma both ankles."  

By letter to his United States Senator, dated in August 1998, 
the veteran stated that he severely sprained his right ankle 
during basic training in 1967 and was prescribed medication 
and provided with a flex cast.  The veteran reported that he 
re-injured his ankle in 1980 and again in 1986.  

In his VA Form 9, substantive appeal, received in January 
1999, the veteran stated that the sprain of his right ankle 
during service made the ankle more susceptible to injury 
since that time.  He stated that it affected his walking 
stride.  

VI. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
C.F.R. § 3.303(d).  

With regard to the veteran's claim for a left ankle 
condition, the service medical records do not document any 
left ankle injury, complaints or diagnosis.  The veteran has 
stated that his right ankle was injured during basic 
training.  However, there does not appear to be a medical 
diagnosis of any current right ankle disability.  Clinical 
and radiological examination showed no disability.   

With regard to the left ankle, although X-ray findings in 
March 1998 revealed a left plantar calcaneal spur, there is 
no evidence of any left ankle injury or symptoms during 
service nor is there any evidence of a continuity of symptoms 
since service to suggest any etiological relationship to 
service.  The veteran specifically stated in his July 1998 
letter that it was only his right ankle that was painful and 
has not reported an injury to his left ankle during service.  

The veteran has not identified any other medical records that 
might be obtained to support his claim for service connection 
for a left ankle disorder.  The evidence of record 
preponderates against a finding that the veteran's current 
left ankle disorder was incurred in or aggravated by any 
incident of his active military service.  

As to the veteran's claim for service connection for a right 
ankle disorder, the service medical records do note a right 
ankle sprain in November 1967.  The Board notes that the 
veteran has reported recurrent right ankle sprains and 
injuries since the initial injury noted in the service 
medical records in November 1967.  However the VA examination 
in March 1998 showed no clinical or x-ray findings of current 
right ankle disability.  The diagnosis of trauma to the right 
ankle appears to be based on the inservice injury but does 
not constitute a diagnosis of current disability.

The veteran identified treatment for his right ankle at the 
VA medical center in Topeka, Kansas, in 1980-1981 and at the 
Morris County Hospital in 1986-1987.  It appears from the 
record that an unsuccessful attempt has been made to locate 
these records, and both facilities have indicated that there 
are no records for the veteran.  No further medical evidence 
has been identified by the veteran and the medical records 
contained in the claims file contain no current diagnosis of 
a right ankle disability.  The only diagnosis provided on VA 
examination was trauma to the ankle, and the only inservice 
trauma noted was the injury in November 1967.  The inservice 
injury appears to have been acute and transitory and resolved 
by service separation.  No further complaints, diagnoses or 
opinions of any residuals of a right ankle sprain were noted 
in the remaining years of his active service or at service 
separation.  A claim for service connection for a disability 
must be accompanied by medical evidence that establishes that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no valid claim.  
Brammer, 3 Vet. App. at 225.  There is no medical evidence of 
a current disability of the right ankle, and without such the 
claim for service connection for a right ankle disorder must 
fail.  

Evaluation of Service-Connected PTSD

VII. Factual Background

The veteran served in the Republic of Vietnam from June 1969 
to June 1970 with a military occupational specialty of 
gunner.  The veteran filed an initial claim for service 
connection for PTSD in February 1998.  

In December 1997, the veteran sought treatment at the 
outpatient treatment clinic due to his short temper.  The 
physician provided a diagnosis of PTSD with a global 
assessment of functioning (GAF) score of 55.  Examination 
showed signs of social withdrawal, detachment from others, 
heightened startle response, intact memory, and no delusions.

A VA PTSD examination was conducted in April 1998, and the 
examiner noted review of the veteran's claims file.  The 
examiner noted the veteran's stressors during service 
including witnessing the deaths of other servicemen due to 
enemy fire on a tank and to a tank accident.  The veteran 
complained of sleep disturbance, numbing of emotions, social 
isolation, anger, difficulty with authority, idealism, 
flashbacks, difficulty showing emotion, failure to establish 
intimate relationships, depression, suicidal ideation, sense 
of loss of direction in life, and problems with employment.  

At the time of examination, the veteran was employed as a 
security guard and had been in that position for 51/2 years.  
He reported that after discharge from service he worked as a 
janitor until May 1974 and then became a police officer.  The 
veteran resigned when faced with disciplinary action and felt 
that he could not keep up with the pace.  The veteran then 
became a security guard following which he became a police 
chief in a small town for one year.  He lived in his mother's 
home and was taking care of her.  The veteran has never been 
married and has no children.  

The veteran reported a tendency to keep distance between 
himself and others.  He stated that he would make excuses 
when asked to go to social occasions.  The veteran was not a 
member of any service organization and did not go to church.  
He stated that he used to hunt, but had given away all of his 
guns and preferred to be alone, hiking or camping.  

Mental status examination revealed organized thoughts, no 
impairment of thought processes, no delusions or 
hallucinations, no current suicidal ideation, appropriate 
behavior, feelings of disappointment, excellent problem 
solving ability, thoughtfulness, ability to control impulses, 
avoidance of painful stimuli, and avoidance of others.  The 
examiner provided a diagnosis of PTSD as evidenced by 
persistently re-experiencing traumatic events, persistence in 
avoiding stimuli associated with the trauma, general numbing 
of responsiveness, social isolation, diminished interest in 
activities, detachment and estrangement from others, 
restricted affect, inability to have a meaningful 
relationship with a woman, sense of lack of a future, 
difficulty falling and staying asleep, irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, 
and suicidal ideation.  The examiner provided a GAF rating of 
40.  The examiner noted that the veteran had all the warning 
and danger signs associated with one who could and would 
commit suicide without intervention and emphasized the 
necessity for treatment of the veteran's psychiatric 
condition.  

By letter, received in July 1998, the veteran stated that he 
worked as an armed security guard and reported some concerns 
about the potential problems with this position considering 
his state of mind.  In a letter, received in October 1998, 
the veteran stated he could not interact socially and worked 
late night shifts to avoid interaction with others.  He noted 
that he had a few friends, but kept even these individuals at 
a distance.  

In November 1998, the veteran underwent a social work 
psychosocial assessment and began attending group therapy.  
In December 1998, a history and physical examination was 
conducted and a history of daily depressed mood with 
decreased interest was reported.  The veteran reported 
suicidal ideation with a plan.  Mental status examination 
revealed no hallucinations, coherent thought processes, 
suspiciousness, intact recall, thought blocking, partial 
insight, intact judgment, and anxious affect.  The examiner 
provided diagnoses of chronic severe PTSD and chronic single 
episode major depression, with a GAF of 55.  

The veteran was hospitalized from June to September 2000 with 
a diagnosis of chronic PTSD and a GAF at discharge of 52.  
Stressors of caring for his debilitated mother, social 
isolation and uncertainty about the future were reported.  
The veteran was admitted for a scheduled admission for 
inpatient treatment of his PTSD.  At admission, the veteran 
reported daily, intrusive, distressing and unwanted 
recollections of his service and difficulty falling and 
staying asleep.  The veteran stated that he went into the 
community to run errands, shop, and work, but otherwise 
stayed to himself.  A recent relationship with a woman was 
noted, but had ended when the veteran withdrew from the 
woman.  Frequent feelings of irritability were reported with 
verbal outbursts toward family members and others.  The 
veteran had fleeting thoughts about suicide/homicide, but 
reported no plan.  The veteran reported serious concerns 
about returning to his employment as a security guard.  

During hospitalization, the reports noted that the veteran 
had good interaction with other veterans and the hospital 
staff, although the veteran reported difficulty trusting 
those in authority.  The veteran reported that he currently 
had a girlfriend.  When nearing the end of his 
hospitalization, increased depressed feelings were noted and 
the veteran expressed concern about future suicidal ideation.  
The veteran was discharged from the hospital in good 
condition to return to all previous personal, family, and 
community activities.  He was released to work under 
supervision of psychiatric professionals for follow-up care.  

VIII. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

The Schedule provides for the following evaluations: 

? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships;

? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 

? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition).  

It is clear that the veteran suffers from significant 
psychiatric disability.  Concern has been expressed by 
medical professionals as to the veteran's ongoing suicidal 
ideation.  Further, the records of the veteran's treatment 
show ongoing reports of social isolation.  Although the 
veteran has some friends and at some times has had a 
relationship with women, the veteran has an apparent 
inability to maintain such relationships over time.  Although 
the veteran does not demonstrate all of the enumerated 
symptomatology for a 70 percent evaluation, the veteran's 
irritability, ongoing suicidal ideation, and inability to 
maintain long-term social relationships would appear to 
result in a disability picture which more nearly approximates 
the criteria listed for a 70 percent rating.  38 C.F.R. 
§ 4.7.  

However, the clear preponderance of the evidence is against 
entitlement to a higher rating at this time.  The veteran is 
able to perform the activities of daily living, including 
running errands and caring for his ailing mother.  The 
veteran remains employed and his employment history shows the 
ability to maintain employment over extended periods.  The 
veteran has not demonstrated the gross impairments of thought 
processes or lack connection with reality described in the 
criteria for a 100 percent evaluation.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and the VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that the veteran's condition does not markedly interfere with 
his employment.  He has been employed with the same company 
for several years.  There is no evidence showing frequent 
periods of hospitalization.  The veteran has been 
hospitalized only once and showed improvement during that 
hospitalization.  In the absence of such factors showing that 
application of the regular rating schedule standards has been 
rendered impractical, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right wrist scar, and entitlement to service connection for a 
right wrist scar is warranted.  Entitlement to assignment of 
a 70 percent evaluation for service-connected PTSD is 
warranted.  To this extent, the appeal is granted.

Entitlement to service connection for bilateral ankle 
disability is not warranted.  Entitlement to service 
connection for bilateral hearing loss is not warranted.  To 
this extent, the appeal is denied.   


REMAND

The Board notes here that the November 1970 rating decision 
also denied entitlement to service connection for fungus of 
the feet.  While that rating decision became final for 
failure to file a timely notice of disagreement, the Board 
views the veteran's current skin rash disability claim as 
being based in large part on a claim of herbicide exposure.  
The Board therefore finds that the new and material analysis 
is not required in addressing this claim.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA redefines 
the obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant of evidence 
necessary to substantiate a claim, and eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran attributes his current skin rash, diagnosed as 
tinea pubis and tinea pedis on VA examination, and his 
prostate disorder, diagnosed as chronic recurrent 
prostatitis, to exposure to Agent Orange during service.  The 
Board notes that these skin conditions and prostatitis are 
not among the enumerated disorders, for which a presumption 
of service connection is warranted for certain veterans with 
Vietnam era service.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  However, the United States Court of Appeals for 
the Federal Circuit has held that specific VA regulations 
which provide for presumptive service connection do not 
preclude an appellant from establishing service connection 
with proof of actual, direct causation.  Cf. Combee v. Brown, 
34 F.3d 1039, 1040 (Fed. Cir. 1995) (presumptive diseases due 
to radiation exposure).  The record includes medical evidence 
of a current disability, and the veteran has indicated that 
these symptoms have been chronic since his service in 
Vietnam.  Further, there is evidence that the veteran was 
complaining of fungus of the feet shortly after discharge 
from service.  In addition, the record notes that the veteran 
had two surgeries for his prostate condition in 1976, the 
records of such have not been obtained, although it appears 
that an effort was made to obtain such.  As such treatment 
was closer in time to the veteran's service, these records 
could be critical to the veteran's claim and an additional 
attempt should be made to locate them.  

Under the circumstances of the veteran's skin rash and 
prostate disorder claims, the Board believes that further 
action, including VA examination with etiology opinions, is 
necessary.  

Accordingly, this case is REMANDED for the following actions:

1. The RO should review the claims file and 
undertake all necessary actions to comply 
with the notice and assistance provisions 
of the Veterans Claims Assistance Act of 
2000.  

2. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his skin disorder 
since discharge from service, which have 
not already been obtained.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible.  If any records are 
unavailable, the RO should notify the 
veteran of such.  

3. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his prostate 
disorder since discharge from service, 
which have not already been obtained.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible.  The RO should again 
make a specific attempt to locate records 
of the veteran's prostate surgeries, and 
treatment surrounding these surgeries, in 
1976.  If any records are unavailable, 
the RO should notify the veteran of such. 

4. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's skin disorders.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran' s 
condition.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current skin 
disorders are related to the veteran's 
active military service, including 
exposure to herbicides during service in 
Vietnam.  All opinions should be fully 
supported by medical findings and 
detailed explanations.  

5. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's chronic, recurrent prostatitis.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should perform any testing necessary to 
provide an assessment of the veteran' s 
condition.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current 
prostate disorder is related to the 
veteran's active military service, 
including exposure to herbicides during 
service in Vietnam.  All opinions should 
be fully supported by medical findings 
and detailed explanations.

6. The RO should then review the expanded 
record and determine if the veteran's 
claims of entitlement to service 
connection for a skin disorder and a 
prostate disorder can be granted.  If any 
claim remains denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

